DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cara Mosley on February 24, 2021.
The application has been amended as follows: 
34.	A modified vaccinia Ankara (MVA) vector comprising a first nucleic acid sequence and a second nucleic acid sequence, wherein:  
the first nucleic acid sequence encodes a hepatitis B virus structural fusion protein comprising a fragment of the PreS-S protein lacking all or part of the S domain and fused [[at]] to the N-terminus [[to]] of an influenza virus hemagglutinin A (HA) protein transmembrane domain, and wherein the first 
the second nucleic acid sequence encodes virus M1.P41A matrix protein, and wherein the second nucleic acid sequence is inserted into the MVA vector under the control of at least one promoter compatible with a poxvirus expression system; and, 
the hepatitis B virus structural fusion protein and influenza virus M1.P41A matrix protein assemble into virus-like particles (VLPs) when expressed.
39.	Canceled
40.	The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence is inserted between MVA genes[[,]] I8R and G1L.
41.	The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence is inserted between MVA genes[[,]] I8R and G1L, and the second nucleic acid sequence is inserted in modified deletion III.
43	Canceled
44.	Canceled
45.	Canceled
46.	Canceled
47.	Canceled

55.	The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence comprises SEQ ID NO: 4. 
56.  (New)  The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence encodes the amino acid sequence comprising SEQ ID NO: 7.
57.  (New)  The modified vaccinia Ankara (MVA) vector of claim 34, wherein the second nucleic acid sequence comprises SEQ ID NO: 5. 
58.  (New)  The modified vaccinia Ankara (MVA) vector of claim 34, wherein the second nucleic acid sequence encodes the amino acid sequence comprising SEQ ID NO: 8.
59.  (New)  The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence comprises SEQ ID NO: 4 and the second nucleic acid sequence comprises SEQ ID NO: 5.
60.  (New)  The modified vaccinia Ankara (MVA) vector of claim 34, wherein the first nucleic acid sequence encodes the amino acid sequence comprising SEQ ID NO: 7, and the second nucleic acid sequence encodes the amino acid sequence comprising SEQ ID NO: 8.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not identify a reference(s) that teaches or fairly suggest a MVA vector a first nucleic acid sequence encoding a hepatitis B structural protein comprising a fragment of PreS2-S (lacking all or part of S) fused to influenza HA transmembrane domain, and a second nucleic acid sequence encoding influenza M1.P41A matrix protein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648